Citation Nr: 1219841	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a gunshot wound (GSW) to the abdomen, with adhesions of the peritoneum, and a bullet lodged in the upper rim of the right acetabulum, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for GSW residuals of the left thumb

3.  Entitlement to a compensable evaluation for GSW residuals of the left knee.

4.  Entitlement to an initial compensable evaluation for right hip pain secondary to a retained foreign body.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

8.  Entitlement to a total disability evaluation based on individual unemployability due (TDIU) to service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to January 1947.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA), Regional Office (RO).

The Board notes that the RO has evaluated the residuals of the GSW to the left thumb and the left knee as one disability.  The Board is cognizant of the provisions of 38 C.F.R. § 4.16(a), which state that, in the context of total compensation ratings, disabilities resulting from common etiology or a single accident, are to be considered as one disability.  However, there is no indication in the regulation that this applies when considering the appropriate schedular evaluations to be assigned to individual injuries sustained in a single incident, provided that the symptomatology does not overlap.  See 38 C.F.R. § 4.14 (which states that rating the same disability under various diagnoses is to be avoided).  Since the scars of the left thumb and the left knee affect such disparate anatomical locations, and because their symptoms do not overlap, they may be separately evaluated.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased evaluations for the service-connected GSW residuals to the abdomen and the left knee, entitlement to service connection for PTSD, entitlement to SMC based on the need for aid and attendance and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's right hip disorder with retained foreign body is manifested by complaints of pain, with full range of motion and x-ray evidence of a retained metallic fragment in the acetabulum.

2.  The Veteran's GSW residuals to the left thumb are manifested by a one inch scar which is non-adherent, painless, and results in no limitation of function of the finger.

3.  A sleep disturbance related to the Veteran's period of service has not been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the right hip disorder with retained foreign body have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.55, 4.56 Diagnostic Code (DC) 5316 (2011).

2.  The criteria for a compensable evaluation for left thumb GSW residuals have not been met.  §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, DCs 5224, 5228, 7805 ( 2008, 2011).

3.  A sleep disturbance was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was recently amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The U.S. Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In December 2008, January 2009, August 2011, the RO sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  These letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as records in the custody of a Federal department or agency, including VA, the service department, the Social Security Administration, and other pertinent agencies.  He was advised that it was his responsibility to send medical records showing he has a current disability as well as records showing a relationship between his claimed disabilities and service, or to provide a properly executed release so that VA could request the records for him.  

The Board finds that the contents of these letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was advised of his opportunities to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  In addition, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

Moreover, the claimant has not advanced any identification of error in VCAA notice.  Nor is any such error evident.

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.   The file contains the Veteran's service treatment records, post-service VA treatment records, and the reports of VA examinations. Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the veteran in proceeding with the present decision.  Since the claims herein are being denied, such matters are moot.


Applicable laws and regulations

Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection

To establish service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1,8 (1999).

Under the applicable criteria, service connection may be granted for a disability the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 and Supp. 2011).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 38 C.F.R. § 3.304(d). Section 2254(b) does not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 


Factual background and analysis

Increased evaluations

Right hip

The Veteran sustained an injury to the right hip in 1945 while serving in a Displaced Persons Camp in Germany.  He was struck by a .32 caliber weapon, sustaining a penetrating wound to the lower abdomen; a bullet was found to be lodged in the fatty tissue of the upper rim of the right acetabulum.  He underwent repair of the holes in the intestines.  Following this surgery, the Veteran required hospitalization for approximately 6 months.  After discharge from service, he was afforded a VA examination in August 1947.  There were no complaints referable to the right hip; an x-ray revealed a metallic foreign body located in the soft tissue on a level with the upper rim of the right acetabulum.  There was no evidence of bone or joint pathology.  The diagnosis was retained .32 caliber bullet in the soft tissue of the right hip, uncomplicated, as evidenced by x-ray.

The claims folder contains various VA treatment records developed between 2008 and 2011.  These made no mention of any right hip complaints.

The Veteran was afforded a VA examination in February 2009.  At that time, he reported intermittent right hip pain.  The objective examination found normal range of motion of the right hip, which was the same during passive, active, and repetitive movement.  There was no additional functional impairment due to pain, weakness, fatigue, or incoordination, and the Veteran did not make any mention of flare-ups.  The examiner commented that the retained foreign body irritated the right hip, causing intermittent pain.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§4.55 and 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).   A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).   For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. "Slight" disability of muscles is characterized by a simple wound of muscle without debridement or infection.  History and complaint characteristic of a "slight" disability of muscle injury includes service department record of superficial wound with brief treatment and return to duty, healing with good functional results, no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objective findings characteristic of slight muscle disability include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue. 

"Moderate disability" of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.   History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue. For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

"Moderately severe" disability is characterized by a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  History and complaint characteristic of moderately severe injury include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe injury include entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A "severe" disability requires a through and through wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fragment or open communited fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  Objective findings include ragged, depressed, and adherent scars.  Palpation shows loss of the deep fascia or muscle substance, or soft flabby muscles in the wound area.  The muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The following are also signs of severe disability:  (1) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (2) adhesion of the scar to the long bones, scapula, pelvic bones, sacrum or vertebrae, with epitheal sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (3) diminished muscle excitability; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscles not in the track of the missile; and (7) induration  or atrophy of an entire muscle following simple piercing by a projectile.  

The Veteran's right hip disability has been evaluated under DC 5316, which affects Muscle Group (MG) XVI.  The MG controls flexion of the hip joint.  According to this DC, a 0 percent evaluation is warranted for slight disability; a 10 percent evaluation requires moderate disability; a 30 percent evaluation requires moderately severe disability; and a 40 percent disability evaluation requires severe disability.

After a careful review of the evidence of record, the Board has determined that an evaluation in excess of 0 percent for the entire appeal period is not warranted.  The evidence of record does not indicate that the Veteran experiences more than slight disability due to the retained foreign body near the right hip.  There is no suggestion that he has any disorder of the right hip joint, as is evidenced by the February 2009 VA examination.  This showed normal range of motion, even following repeated motion, and x-ray findings of no joint pathology.  While he does have some irritation of the right hip, with resultant intermittent complaints of pain, these complaints are adequately compensated by the evaluation currently assigned.  There is no indication that he has any loss of deep fascia or muscle tissue, impairment of muscle tonus and loss of power or lowered threshold of fatigue in the right hip muscles, as would be required to find the presence of a moderate muscle injury.  

The Board has also considered other potentially applicable DCs in evaluating any disability of the right hip.  However, there is no indication that the Veteran has favorable ankylosis of the right hip (DC 5250), impairment of the femur resulting in slight hip disability (DC 5255), or evidence of a flail joint (DC 5254).  There is also no evidence that flexion of the thigh is limited to 45 degrees, as would be required to warrant a 10 percent evaluation under DC 5252.  Finally, extension is not limited to 5 degrees; therefore, a 10 percent evaluation pursuant to DC 5251 is not justified.

The Board has carefully and sympathetically considered the Veteran's complaints of intermittent pain.  However, these complaints are not sufficient to warrant a compensable evaluation for his right hip. These complaints simply do not equate to a greater disability than that contemplated by the current evaluation.

Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As a consequence, it is found that  a compensable evaluation for the service-connected right hip disorder, with retained foreign body is not warranted and the appeal must be denied

Left thumb

The Veteran sustained an injury to the left thumb secondary to a gunshot wound in service in April 1945.   The wound was noted to be superficial and the shrapnel was removed.  The wounds were dressed.  He remained hospitalized for about three weeks, after which he was returned to active duty.  

Following service, the Veteran was examined by VA in January 1947.  Over the palmar surface, near the base of the left thumb, there was a semi-circular scar, about 1 inch in length and hairline in width, which was white in color and involved the skin only.  It was thoroughly healed without deformity of the skin surface.  There was no defect in the soft tissues and it was not attached to the deeper structures.  There was no pull of this scar on any motion of the thumb and he was able to move the thumb in all directions in extremes of normal motion, without any impairment of strength or function.  The diagnosis was scar of the left thumb, healed, uncomplicated.

The Veteran was seen by VA on outpatient basis between 2008 and 2011.  There were no complaints made concerning the left thumb.

The Veteran was afforded another VA examination in February 2009.  He proffered no complaints about the left thumb.  No limitations of the digit were noted on objective examination.

Following a review of the claims folder, the Board finds that an increased evaluation for the residuals of a GSW to the left thumb is not warranted.  The Veteran's disability has been rated under DC 7805; the Board takes notice of the fact that the regulations concerning the evaluation of skin disabilities were amended in October 2008, during the pendency of this appeal.  However, the implementing regulation clearly indicated that these changes were only to apply to those claims filed on or after October 23, 2008.  Since the Veteran's claim was filed in September 2008, only those regulations in effect prior to October 23, 2008 are for application in adjudicating his claim for an increased evaluation.  

According to DC 7805 (2008), the scar is to be rated on limitation of function of the affected part.  According to DC 5228, a 10 percent evaluation is warranted when there is a gap of 1-2 inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is also warranted when there is favorable ankylosis of the thumb.  In the instant case, however, the Veteran has never complained of any limitation of function of the left thumb, nor have any limitations been noted in objective treatment records.  Therefore, there is no basis upon which to grant a compensable evaluation for the GSW residuals of the left thumb for any time during the pendency of this appeal.

Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As a consequence, it is found that, after resolving all reasonable doubt in the Veteran's favor, a compensable evaluation for the service-connected left thumb disorder is not warranted and the appeal must be denied.


Extraschedular considerations

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b) (2011).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Id. at 115.  In Anderson v. Shinseki,  22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id.  This task is to be performed by the RO or the Board. Id. 

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization." Id. This task is also to be performed by the RO or the Board. Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Service connection

Sleep disturbance

The Veteran has contended that he suffers from a sleep disturbance that is attributable to his period of service.  Therefore, he believes that service connection should be established.

The Veteran's service treatment records are silent as to any complaints of, treatment for, or diagnosis of, a sleep disturbance.

The records developed since the Veteran's separation from service do not reference any sleep disorder.  No such disorder is found in the VA treatment records developed between 2008 and 2011.  The Veteran did not complain of a chronic sleep disturbance during the VA examination that was performed in February 2009, nor was such a disorder diagnosed.

It is clear that in the absence of proof of a current disability, there can be no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

In the instant case, there is no evidence that the Veteran currently suffers from a diagnosed sleep disorder of any kind.  Thus, in the absence of a current disability, service connection cannot be awarded.  See Boyer, Brammer, supra.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly capable of stating that he has difficulty with sleep, he is not competent to state that these complaints establish the existence of a chronic, underlying sleep disorder; only a medical professional can render this type of opinion.  There is no competent opinion finding that the Veteran suffers from a current sleep disorder.  As such, there is no current disorder which can be subject to service connection.  

Although the Veteran is entitled to the benefit-of-the-doubt rule when the evidence is in approximate balance, the benefit-of-the-doubt rule is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.






(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for right hip pain due to retained foreign bodies is denied.

Entitlement to a compensable evaluation for GSW residuals to the left thumb is denied.

Entitlement to service connection for a sleep disturbance is denied.


REMAND

The Board has determined that additional development is needed in this case.  While further delay is regrettable, it is deemed is necessary in order to ensure that the Veteran's claims are given all due consideration.

The Veteran has asserted that the GSW residuals of the abdomen and the left knee are more disabling than the current evaluations would suggest.  In regard to the abdomen residuals, while the VA examination conducted in February 2009 discussed the extent of the scarring, it failed to address whether there were any residuals caused by adhesions to the peritoneum, as noted under DC 7301.  Specifically, there is no indication in this examination report whether and to what degree the Veteran suffers from partial intestinal obstruction.  This failure, particularly in light of the Veteran's assertions that the condition has worsened, suggests that further examination is necessary.  See 38 C.F.R. § 3.159 (c)(4) (2011).

The Veteran has also asserted that his left knee GSW residuals are worse since the last examination.  He stated that he has increased pain in the joint.  The February 2009 examination did not adequately address the left knee.  There was no indication as to the extent of any scarring, there were no range of motion or other tests conducted to ascertain the extent of limitation and disability of the left knee resulting from the shrapnel wounds sustained in service.  Again, it is felt that another examination is needed in order to fairly adjudicate the Veteran's claim.   See 38 C.F.R. § 3.159 (c)(4) (2011).

Finally, the Veteran has claimed that he is unemployable because of his service-connected disorders and that these disorders have deteriorated to the point that he requires the aid and attendance of another person.  After a review of the evidence of record, the Board cannot find any opinion as to whether the Veteran's service-connected disabilities, standing alone, have rendered him unemployable or require the aid and attendance of another.  While the February 2009 examination indicated that his Parkinson's disease, a nonservice-connected disorder, was enough to require the aid and attendance of another, the examiner did not comment on whether or not his service-connected disorders would require such assistance.  Nor is there any opinion regarding unemployability.

Finally, the Veteran has claimed entitlement to service connection for PTSD.  This claim was denied because there is no diagnosis of PTSD of record.  In fact, the February 2009 VA examination diagnosed depressive disorder, noting that the criteria for PTSD had not been met.  However, the examiner made no comment as to any possible relationship between the diagnosed depressive disorder and his period of service.  Such an opinion must be rendered, particularly in light of the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Additionally, following the conduct of this examination, the Veteran submitted an additional stressor statement that was not taken into consideration by the VA examiner; this statement must be reviewed in conjunction with any additional examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Crown Point and Hyde Park VA Clinics must be contacted and requested to provide all treatment records pertaining to the Veteran developed between July 2011 and the present.

2.  The Veteran must be afforded an appropriate VA examination to evaluate the current nature and degree of severity of the service-connected residuals of a GSW to the abdomen, with adhesions of the peritoneum, and a bullet lodged in the upper rim of the right acetabulum.  A copy of this remand and the claims folder must be provided to the examiner for review in conjunction with this examination and the examiner must indicate in the examination report that such a review was undertaken.  Specifically, the examiner must indicate whether there is partial intestinal obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distention, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  See 38 C.F.R. § 4.114, DC 7301.

A complete rationale for all opinions expressed must be provided.  

3.  The Veteran must be afforded an appropriate VA examination to evaluate the current nature and degree of severity of the service-connected residuals of a GSW to the left knee.  A copy of this remand and the claims folder must be provided to the examiner for review in conjunction with this examination and the examiner must indicate in the examination report that such a review was undertaken.   All skin and orthopedic findings attributable to the GSW to the left knee must be noted.  This must include, but is not limited to, range of motion studies of the left knee.  Any limitation of motion must be objectively confirmed by clinical findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Complete range of motion studies should be performed to accurately ascertain the amount of limitation of motion present in both knees.  The inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance should be described, and the degree of functional loss due to pain should also be indicated.  38 C.F.R. § 4.40 (2011).  It should be indicated whether there is more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011). 

4.  The Veteran must be afforded a VA psychiatric examination in order to determine the exact diagnoses of all psychiatric disorders currently present.  A copy of this remand and the claims folder must be provided to the examiner for review in conjunction with this examination and the examiner must indicate in the examination report that such a review was undertaken.   The examiner must review the additional stressor statement submitted by the Veteran in January 2010.  For all disorders found to be present, the examiner must render an opinion as to whether or not they are at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  A complete rationale for all opinions expressed must be provided.

If the examiner determines that an opinion cannot be made without resort to pure speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In order words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The Veteran should be afforded a complete Aid and Attendance examination in order to determine whether he requires the regular aid and attendance of another, solely due to his service-connected disorders.  A copy of this remand and the claims folder must be provided to the examiner for review in conjunction with this examination and the examiner must indicate in the examination report that such a review was undertaken.   A complete rationale for all opinions expressed must be provided.

If the examiner determines that an opinion cannot be made without resort to pure speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In order words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones, supra.

6.  All examiners must render opinions as to whether the Veteran's combined service-connected disorders, standing alone, render him unemployable.  Advanced age may not be taken into consideration.  A copy of this remand and the claims folder must be provided to the examiner for review in conjunction with this examination and the examiner must indicate in the examination report that such a review was undertaken.   A complete rationale for all opinions expressed must be provided.

If the examiner determines that an opinion cannot be made without resort to pure speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In order words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones, supra.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examinations, it must be indicated in the claims folder if the notification letter was returned as undeliverable.

8.  Once the above-requested development has been completed, the Veteran's claims must be readjudicated.  If any decision remains adverse to the Veteran , he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The claims folder should then be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
Thomas H. O'Shay	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


